DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (20120206504) in view of Park (20130120659).
As to claim 1, Ha (Figs. 1-8) discloses a grayscale adjustment method of a display panel (grayscale and brightness compensating method for a display [0034,0035,0038]), comprising: 
capturing an image of the display panel to obtain a current image (image capturing device 30 captures an image of the display panel [0037]); 
identifying a non-uniform block in the current image, and detecting an original output brightness value and an original input grayscale of the non-uniform block (non-uniform/stain regions of the captured panel are generated based on the size/shape of the non-
determining a target input grayscale corresponding to a preset target brightness value according to a gamma curve value (target input grayscale C’1 corresponding to target brightness t1 of preset normal gamma curve g2 [0052-0055]); and 
setting a difference between the original input grayscale and the target input grayscale as a grayscale compensation value of the non-uniform block (compensation grayscale value is generated based on the difference value between the input grayscale value C1 and the target grayscale C'1 [0055]). 
Ha does not expressly disclose determining a target grayscale according to an actual gamma curve value, wherein the actual gamma curve value is obtained by testing the display panel.
Park (Figs. 1-5) discloses determining a target grayscale according to an actual gamma curve value, wherein the actual gamma curve value is obtained by testing the display panel (test grayscale images for 255gray, 63gray, and 31gray are displayed on the display panel and brightness and grayscale are measured for each in order to calculate and store an actual gamma curve representative of what is displayed [0042-0043,0071,0089,0090,0092]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have determined an actual gamma curve through testing as taught by Park in the display of Ha. The suggestion/motivation would have been to ensure image quality of a display device to comply with technical specifications such as accuracy of luminance and grayscale [0005].
As to claim 9, Ha (Figs. 1-8) discloses a grayscale adjustment device of a display panel (grayscale and brightness compensating system for a display [0034,0035,0038]), comprising: 

an identification module configured to identify a non-uniform block of the current image, and detect an original output brightness value and an original input grayscale of the non-uniform block (non-uniform/stain regions of the captured panel are generated by extractor 41 based on the size/shape of the non-uniformity/stain and associates the input reference grayscale with the measured brightness value [0038,0040,0045,0052-0055]); 
a calculation module configured to determine a target input grayscale corresponding to a preset target brightness value according to a gamma curve value (calculator 42 determines a target input grayscale C’1 corresponding to target brightness t1 of preset normal gamma curve g2 [0052-0055]); 
an adjustment module configured to set a difference between the original input grayscale and the target input grayscale as a grayscale compensation value of the non-uniform block (compensation grayscale value is generated by calculator 42 based on the difference value between the input grayscale value C1 and the target grayscale C'1 [0055]). 
Ha does not expressly disclose determining a target grayscale according to an actual gamma curve value, wherein the actual gamma curve value is obtained by testing the display panel.
Park (Figs. 1-5) discloses determining a target grayscale according to an actual gamma curve value, wherein the actual gamma curve value is obtained by testing the display panel (test grayscale images for 255gray, 63gray, and 31gray are displayed on the display panel and brightness and grayscale are measured for each in order to calculate and store an actual gamma curve representative of what is displayed [0042-0043,0071,0089,0090,0092]).
Park in the display of Ha. The suggestion/motivation would have been to ensure image quality of a display device to comply with technical specifications such as accuracy of luminance and grayscale [0005].
As to claim 8, Ha (Figs. 1-8) discloses after the step of setting the difference between the original input grayscale and the target input grayscale as the grayscale compensation value of the non-uniform block, the grayscale adjustment method further comprising: 
transmitting the grayscale compensation value to the display panel (calculated compensation values are applied to the display panel [0042,0055]), and setting a sum of the grayscale compensation value and the original input grayscale of the non-uniform block as a new input grayscale of the non-uniform block in the display panel, to eliminate the non-uniform block of the current image (compensation grayscale value is generated by calculator 42 based on the difference value between the input grayscale value C1 and the target grayscale C'1 and therefore the target grayscale is the sum of the input grayscale and the compensation amount [0055]). 
Claim(s) 2, 3, 5, 10, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (20120206504) in view of Park (20130120659) and Xia (20090096740).
As to claim 2, Ha does not expressly disclose before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining n reference images of the display panel with different input grayscales, wherein n is an integer higher than or equal to 2; calculating a reference gamma curve value of each of the reference images; and setting the actual gamma curve value.
Park (Figs. 1-5) discloses before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: 
obtaining n reference images of the display panel with different input grayscales, wherein n is an integer higher than or equal to 2 (2 or 3 point corrections are used including reference image data of 255gray, 63gray, and 31 gray are displayed [0071,0089,0090]); 
calculating a reference gamma curve value of each of the reference images (reference gamma value for each image is calculated by adjusting an offset until each of luminance and color coordinate fall within a target specification [0063-0066]); and 
setting the actual gamma curve value (linear interpolation of adjacent reference gamma curve values is used to determine an actual gamma curve value for additional grayscales [0042-0043,0092]). 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have determined an actual gamma curve through testing as taught by Park in the display of Ha. The suggestion/motivation would have been to ensure image quality of a display device to comply with technical specifications such as accuracy of luminance and grayscale [0005].
Ha in view of Park does not expressly disclose setting a mean value of the reference gamma curve values as the actual gamma curve value.
Xia (Figs. 1-4B) discloses setting a mean value of the reference gamma curve values as the actual gamma curve value (curve fitting is performed by averaging of gamma curves of the reference test images to acquire the gamma curve values for remaining grayscales [0034]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have set a mean value of reference gamma curves as taught by Xia Ha as modified by Park. The suggestion/motivation would have been to quickly determine gamma values on-the-fly for an untested grayscale at reduced performance cost and without having to store them in advance.
As to claim 3, Park (Figs. 1-5) discloses the step of calculating the reference gamma curve value of each of the reference images, further comprises: 
detecting a reference input grayscale and a reference output brightness value of each of the reference images (detects the color coordinate of the displayed video for the sample gray value and detects the output luminance for the reference image [0061-0062]); 
calculating the reference gamma curve value of each of the reference images according to the reference input grayscale, the reference output brightness value and a gamma mathematic model, wherein the gamma mathematic model expresses a corresponding relationship between the reference input grayscale and the reference output brightness value (Equation 2 calculates gamma values according to the current reference input grayscale, luminance ratio which includes a reference output luminance, and a mathematical model which relates the reference 255 input grayscale and the reference 255 output luminance [0073-0084]). 
As to claim 5, Park (Figs. 1-5) discloses n is an integer higher than or equal to 5 (256 gray levels are divided into 8 luminance steps and each is measured to determine offsets and corrections for table 4 [0032,0042]). 
As to claim 10, Ha does not expressly disclose the calculation module further obtains n reference images of the display panel with different input grayscales, and calculates the reference gamma curve value of each of the reference images to set a mean value of the reference gamma curve values as the actual gamma curve value, wherein n is an integer higher than or equal to 2. 
Park (Figs. 1-5) discloses the calculation module further obtains n reference images of the display panel with different input grayscales (2 or 3 point corrections are used including reference image data of 255gray, 63gray, and 31 gray are displayed [0071,0089,0090]), and calculates the reference gamma curve value of each of the reference images (reference gamma value for each image is calculated by adjusting an offset until each of luminance and color coordinate fall within a target specification [0063-0066]) to set the actual gamma curve value (linear interpolation of adjacent reference gamma curve values is used to determine an actual gamma curve value for additional grayscales [0042-0043,0092]), wherein n is an integer higher than or equal to 2 (2 or 3 point correction gamma curves or 8 step offsets and corrections in table 4 [0032,0042])).
Ha in view of Park does not expressly disclose setting a mean value of the reference gamma curve values as the actual gamma curve value.
Xia (Figs. 1-4B) discloses setting a mean value of the reference gamma curve values as the actual gamma curve value (curve fitting is performed by averaging of gamma curves of the reference test images to acquire the gamma curve values for remaining grayscales [0034]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have set a mean value of reference gamma curves as taught by Xia in the display of Ha as modified by Park. The suggestion/motivation would have been to quickly determine gamma values on-the-fly for an untested grayscale at reduced performance cost and without having to store them in advance.
As to claim 11, Park (Figs. 1-5) discloses the calculation module detects a reference input grayscale and a reference output brightness value of each of the reference images (detects the color coordinate of the displayed video for the sample gray value and detects the output luminance for the reference image [0061-0062]), and calculates the reference gamma 
As to claim 17, Ha (Figs. 1-8) discloses a grayscale adjustment method of a display panel (grayscale and brightness compensating method for a display [0034,0035,0038]), comprising: 
using an image capture module to capture an image of the display panel, to obtain a current image (image capturing device 30 captures an image of the display panel [0037]); 
using an identification module to identify a non-uniform block of the current image, and detecting an original output brightness value and an original input grayscale of the non-uniform block (non-uniform/stain regions of the captured panel are generated by extractor 41 based on the size/shape of the non-uniformity/stain and associates the input reference grayscale with the measured brightness value [0038,0040,0045,0052-0055]); 
a calculation module and using the calculation module to determine a target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value (calculator 42 determines a target input grayscale C’1 corresponding to target brightness t1 of preset normal gamma curve g2 [0052-0055])
using an adjustment module to set a difference between the original input grayscale and the target input grayscale as a grayscale compensation value of the non-uniform block (compensation grayscale value is generated by calculator 42 based on the difference value between the input grayscale value C1 and the target grayscale C'1 [0055]); 

Ha does not expressly disclose using a calculation module to obtain n reference images of the display panel with different input grayscales, and calculate a reference gamma curve value of each of the reference images, wherein n is an integer higher than or equal to 5; or using the actual gamma curve value.
Park (Figs. 1-5) discloses using a calculation module to obtain n reference images of the display panel with different input grayscales (2 or 3 point corrections are used including reference image data of 255gray, 63gray, and 31 gray are displayed [0071,0089,0090]), and 
calculate a reference gamma curve value of each of the reference images (reference gamma value for each image is calculated by adjusting an offset until each of luminance and color coordinate fall within a target specification [0063-0066]), 
wherein n is an integer higher than or equal to 5 (256 gray levels are divided into 8 luminance steps and each is measured to determine offsets and corrections for table 4 [0032,0042]); and 
using the actual gamma curve value (linear interpolation of adjacent reference gamma curve values is used to determine an actual gamma curve value for additional grayscales [0042-0043,0092]).
Park in the display of Ha. The suggestion/motivation would have been to ensure image quality of a display device to comply with technical specifications such as accuracy of luminance and grayscale [0005].
Ha in view of Park does not expressly disclose setting a mean value of the reference gamma curve values as the actual gamma curve value.
Xia (Figs. 1-4B) discloses setting a mean value of the reference gamma curve values as the actual gamma curve value (curve fitting is performed by averaging of gamma curves of the reference test images to acquire the gamma curve values for remaining grayscales [0034]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have set a mean value of reference gamma curves as taught by Xia in the display of Ha as modified by Park. The suggestion/motivation would have been to quickly determine gamma values on-the-fly for an untested grayscale at reduced performance cost and without having to store them in advance.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (20120206504) in view of Park (20130120659) and Chen (20180204529).
As to claim 6, Ha in view of Park does not expressly disclose before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of a central point of the current image, to set the output brightness value of the central point of the current image as the preset target brightness value. 
Chen (Figs. 5-7) discloses before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of a central point of the current image, to set the output brightness value of the central point of the current image as the preset target brightness value (tie-point brightness at a central point of the display panel is measured and set as the target brightness value [0041-0043]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used a central point brightness as taught by Chen in the display of Ha as modified by Park. The suggestion/motivation would have been to simplify processing and time required to calibrate.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (20120206504) in view of Park (20130120659) and Zhang (20160267838).
As to claim 7, Ha in view of Park does not expressly disclose before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of each of pixels of remaining blocks of the current image other than the non-uniform block; and setting a mean value of the obtained output brightness values as the preset target brightness value.
Zhang discloses before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of each of pixels of remaining blocks of the current image other than the non-uniform block; and setting a mean value of the obtained output brightness values as the preset target brightness value (target 
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used a cumulative, single target luminance as taught by Zhang in the display of Ha as modified by Park. The suggestion/motivation would have been to improve efficiency when improving uniformity [0005].
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (20120206504) in view of Park (20130120659), Xia (20090096740), and Chen (20180204529).
As to claim 19, Ha in view of Park does not expressly disclose before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of a central point of the current image, and setting the output brightness value of the central point of the current image as the preset target brightness value. 
Chen (Figs. 5-7) discloses before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of a central point of the current image, to set the output brightness value of the central point of the current image as the preset target brightness value (tie-point brightness at a central point of the display panel is measured and set as the target brightness value [0041-0043]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used a central point brightness as taught by Chen in the display of Ha as modified by Park.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (20120206504) in view of Park (20130120659), Xia (20090096740), and Zhang (20160267838).
As to claim 20, Ha in view of Park and Xia does not expressly disclose before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of each of pixels of remaining blocks of the current image other than the non-uniform block, and setting a mean value of the obtained output brightness value as the preset target brightness value.
Zhang discloses before the step of determining the target input grayscale corresponding to the preset target brightness value according to the actual gamma curve value, the grayscale adjustment method further comprising: obtaining an output brightness value of each of pixels of remaining blocks of the current image other than the non-uniform block, and setting a mean value of the obtained output brightness value as the preset target brightness value (target luminances of all pixels for the test grayscale values are determined for the method of averaging all luminances to determine a global target luminance value [0062]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used a cumulative, single target luminance as taught by Zhang in the display of Ha as modified by Park. The suggestion/motivation would have been to improve efficiency when improving uniformity [0005].


Allowable Subject Matter
Claim(s) 4, 12-16, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628                 

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628